Order modified by striking therefrom items 1 to 6, inclusive, and as so modified affirmed, without costs; examination to proceed on five days’ notice. We are of opinion that there is no necessity for the examination of the plaintiff as to matters contained in items 1 to ' 6, inclusive. As to items 7 to 14, inclusive, we are of opinion that the exercise of discretion by the Special Term should not be disturbed. (Oshinsky v. Gumberg, 188 App. Div. 23.) Lazansky, P. J., Hagarty, Carswell, Scudder and Davis, JJ., concur.